Citation Nr: 0117295	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  99-02 301	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for 
mechanical low back pain with mild degenerative changes at 
L5-S1, from June 4, 1998, to October 19, 2000.

2. Entitlement to a rating in excess of 20 percent for 
mechanical low back pain with mild degenerative changes at 
L5-S1, from October 20, 2000.

3. Entitlement to an increased (compensable) rating for 
atypical carpal tunnel syndrome of the left hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active duty from July 1992 to January 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In April 2001, the veteran was afforded 
a hearing before the undersigned Member of the Board. 


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist in developing evidence in a claim, and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA § 7(a), 114 Stat. 2096, 2099-2100 (2000).  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty-to-assist provisions contained in the new 
statute.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)). 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Service connection for mechanical low back pain with mild 
degenerative changes at L5-S1 was granted by the RO in a May 
1996 determination that assigned a 10 percent disability 
evaluation.  Medical records obtained in conjunction with the 
veteran's June 1998 claim for an increased rating for his 
back disability include private treatment records, dated from 
January to July 1998, from his orthopedist, Dr. Timothy Holt.  
When initially seen in January 1998, the physician noted that 
the veteran was seriously injured in a motor vehicle accident 
in November 1997.  In February 1998, the orthopedist 
indicated that the veteran's degenerative disc disease was 
aggravated by an on-the-job injury.  In an addendum, Dr. Holt 
opined that the veteran had degenerative disk disease with 
some overlying mechanical back pain related to his accident.  
Later dated records indicate surgical intervention was 
recommended.

A June 2000 private magnetic resonance image (MRI) report 
reflects mild desiccation and loss of disc height at L3-4.  
It was also noted that a circumferential annular bulge caused 
minor spinal stenosis and minor foraminal encroachment.  Mild 
desiccation at L5-S1 without complication was also noted.  An 
October 2000 VA orthopedic examination report indicates that 
X-rays and a computed axial tomography (CAT) scan of the 
lumbosacral spine were normal. 

At his April 2001 Board hearing, the veteran reported having 
daily muscle spasms and said he wore a back brace.  He stated 
that his back condition had steadily deteriorated and 
affected his bladder and bowels, and he was scheduled to 
undergo surgical lumbar fusion in May 2001, after he 
underwent a diskogram in late April.  Past treatment included 
epidural injections, prescribed medications and physical 
therapy that was no longer helpful.  Standing and walking 
were difficult and he experienced sleep difficulty due to 
back pain.  He reported left and right leg problems due to 
his back and indicated that the left-sided pain was recent.  
The veteran testified that the service-connected back 
disability affected his family life and prevented him from 
playing with his children or helping around the home.  He 
said the back disability had forced him to quit a supervisory 
job, take a substantial salary cut and use much of his annual 
and sick leave. 

The veteran's service-connected low back disability is 
currently rated as 20 percent disabling under Diagnostic 
Codes (DC) 5010-5292.  See 38 C.F.R. § 4.71a (2000).  
Moderate limitation of motion of the lumbar spine warrants a 
20 percent evaluation and severe limitation of motion 
warrants a 40 percent evaluation.  DC 5292.  Traumatic 
arthritis confirmed by x-ray studies may be rated based on 
pain with limitation of motion.  38 C.F.R. § 4.71a, DCs 5010, 
5003 (2000).

Under Diagnostic Code 5293, a 20 percent evaluation is 
warranted for moderate intervertebral disc syndrome involving 
recurring attacks.  A 40 percent evaluation is warranted for 
severe intervertebral disc syndrome involving recurring 
attacks with intermittent relief; and a 60 percent evaluation 
is warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
Id.

The U.S. Court of Appeals for Veterans Claims has held that 
diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based upon 
functional loss due to pain or due to flare-ups under 38 
C.F.R. §§ 4.40, 4.45, 4.59 (2000).  Johnson v. Brown, 9 Vet. 
App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Thus, prior to final consideration of the veteran's claim, 
the Board believes it should be determined whether he 
underwent recent lumbar fusion and, if so, efforts must be 
made to obtain those medical records (along with the report 
of the April 2001 diskogram).  Then, the veteran should be 
scheduled for VA reexamination to accurately assess the 
current manifestations of his service-connected back 
disability. 

The Court has further held that a medical examiner must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory, and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  Bierman v. Brown, 6 Vet. App. 125, 129 (1994); 
DeLuca v. Brown, 8 Vet. App. at 206.  On re-examination, 
therefore, the examining physician(s) should specifically 
address matters of weakened movement, excess fatigability, 
incoordination, and loss of function due to pain on use or 
during flare-ups, as provided by 38 C.F.R. §§ 4.40, 4.45, and 
4.59 (2000), with respect to the service-connected 
disability. 

Finally, the Board notes that, in a March 2001 rating 
decision, the RO denied the veteran's claim for a compensable 
rating for his left-hand disability.  However, at his April 
2001 Board hearing, the veteran reported pain, swelling, 
weakness, and fatigue associated with his left hand 
disability that caused him to drop items and affected his 
ability to work.  The Board construes the veteran's 
statements as a timely notice of disagreement (NOD).  See 
e.g., Gallegos v. Gober, 14 Vet. App. 50 (2000).  
Accordingly, the Board is required to remand this issue to 
the RO for issuance of a statement of the case (SOC).  See 
Manlincon v. West, 12 Vet. App. 238 (1999) (NOD initiates an 
appeal of the RO's denial of the claim and bestows 
jurisdiction upon the Court; requiring Board to remand, not 
merely refer, issue to RO, for issuance of SOC)  Although, in 
March 2001, the RO provided the veteran with a supplemental 
statement of the case (SSOC) that included this issue, the 
SSOC did not reflect the laws and regulations pertaining to 
an increased rating for the left wrist disability, currently 
evaluated under DCs 8515-5215.

Accordingly, this case is REMANDED for the following:

1. The RO should issue a statement of the case 
that includes all the pertinent laws and 
regulations regarding the issue of 
entitlement to a compensable rating for 
left hand atypical carpal tunnel syndrome.  
If, and only, if the veteran completes his 
appeal by filing a timely substantive 
appeal as to this issue should this claim 
be returned to the Board.  See 38 U.S.C.A. 
§ 7104(a) (West 1991).

2. The veteran should be requested to provide 
the names, addresses and approximate dates 
of treatment for all health care providers 
who may possess additional records 
pertinent to his claim.  When the requested 
information and any necessary 
authorizations have been received, the RO 
should attempt to obtain copies of all 
indicated records and associate them with 
the claims file.  In any event, the RO 
should specifically request that the 
veteran clarify whether he has undergone 
lumbar fusion, or indicate when the surgery 
is scheduled to be performed, and to 
provide treatment dates and health care 
providers for the back surgery.  Those 
records, and the April 2000 diskogram 
report, should be requested and associated 
with the claims file.

3. The RO should schedule the veteran for VA 
orthopedic and neurological examinations.  
The veteran should be properly notified of 
the date, time and place of the 
examinations in writing.  The claims 
folder, to include a copy of this Remand, 
should be made available to the examiner(s) 
for review prior to examination.  All 
necessary tests and studies should be 
performed and all clinical findings 
reported in detail.

(a)  The orthopedic examiner is 
requested to: (1) state the range of 
motion of the veteran's lumbar spine, in 
degrees, noting the normal range of 
motion of the lumbar spine; (2) 
determine whether there is weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected low back disability, 
expressed, if feasible, in terms of the 
degree of additional range of motion 
loss or favorable or unfavorable 
ankylosis due to any weakened movement, 
excess fatigability, or incoordination; 
(3) express an opinion as to whether 
pain in the lumbar spine could 
significantly limit functional ability 
during flare-ups or during periods of 
repeated use, noting, if feasible, the 
degree of additional range of motion 
loss or favorable or unfavorable 
ankylosis due to pain on use or during 
flare-ups.

(b)  The neurological examiner is 
requested to report all neurological 
complaints or findings attributable to 
the veteran's service-connected 
disability of the lumbar spine, noting: 
(1) whether the veteran experiences 
recurring attacks, and the degree of 
intermittent relief he experiences 
between those attacks; (2) whether any 
intervertebral disc syndrome that may be 
present results in incapacitating 
episodes, and the total duration of any 
of those episodes; (3) whether there is 
evidence that the veteran has sciatic 
neuropathy with characteristic pain 
attributable to the service-connected 
back disability, and, if so, whether the 
sciatic neuropathy results in 
demonstrable muscle spasm, absent ankle 
jerk, or any other positive neurological 
finding.

(c)  To the extent possible, both 
examiners are requested to state all 
manifestations attributable to the 
service-connected mechanical back pain 
with mild degenerative changes at L5-S1, 
as distinguished from those 
manifestations attributable to 
intercurrent injuries, e.g., the 
November 1997 motor vehicle injury and 
work-related injury.  All factors upon 
which any medical opinion is based must 
be set forth for the record.

4. The RO should then review the claims file 
and ensure that all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475 is completed.  In particular, the 
RO should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied. 

5. Thereafter, the RO should readjudicate the 
claim for an increased rating for the 
veteran's back disability, with 
consideration given to entitlement to an 
extra-schedular evaluation under 38 C.F.R. 
3.321(b)(1) (2000).  If applicable, the RO 
should also discuss VAOPGCPREC 36-97 (Dec. 
12, 1997) (holding that Diagnostic Code 
5293 (intervertebral disc syndrome) is 
predicated upon limitation of motion and 
thus 38 C.F.R. §§ 4.40 and 4.45 must be 
considered in conjunction with that code).  
If the benefits sought on appeal remain 
denied, the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case (SSOC) 
regarding all issues for which a 
substantive appeal has been timely 
received.  The SSOC must contain notice of 
all relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).


